                           Case: 19-10041                              Doc: 13-2                           Filed: 01/24/19                                   Page: 1 of 1


                                                                                                                                                                                  B
                                                    CHANGE IN TERMS.AGREEMENT
    Principal           Loan Date                Maturity                       Loan No                                          Call/ Coli                          Account
  $80,000.00         . 09-25-2014 11-25-2017                                  XXXXXXXX
                                                                              OOOOOOOO
                                                                                9000242
    References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or ite
                              An item above containing "***"has been omitted due to text length limitations.

.Borrower: RTS Construction, LLC                                                                              Lender:                      First United Bank and Trust Co.
         XXXXXXXXXXX
           2512 IE Hills Dr
        XXXXXXXXXXXX                                                                                                                     · South OKC Community Bank
                Moore, OK 73160-8979                                                                                                       10731. S Western Ave
                                                                                                                                           Oklahoma City, OK 73170


  Principal Amount: $80,000.00                                                                                                                    Date.of Agreement: December 27, 2017
  DESCRIPTION OF EXISTING INDEBTEDNEss: Promissory note dated 09-25-2014 in the principal amount of $80,000.00 with the maturity date
  of 11 ~25-2017. Current principal balance of $68,452.56.

  DESCRIPTION OF COLLATERAL. Add/New Collateral: 8717 Cedar Lane, Midwest City, Oklahoma 73110 and 2512 East Hills Drive, Moore,
  Oklahoma 73160.
  DESCRIPTION OF CHANGE IN TERMS .. It Is agreed by and between borrower and lender that the maturity date of 11-25-2017 will be modified
  and extended to be due 12-25-2018, the new maturity date. In addition, borrower agrees to make monthly P&l· payments in the amount of
  1,000.00 until new maturity date, next payment due 12-25-2017.                                      ·
  Fees and Charges: Collect $11.32 interest, $16 mtg tax 1 year. $70 mtg filing, and $100 titl.e search. Late fees--not paid--$49.00
  Release of Claims. Borrower hereby RELEASES, REUNQUISHES and forever DISCHARGES Lender, its agents, officers. directors, employees
  and representatives of and from any and all claims, demands, actions and causes of action of any and every kind or character, whether known
 ·or unknown, present or future, which Borrower may have against Lender, its agents, officers. directors, employees and representatives arising
  out of or with respect to any and all transactions relating to the Note and the Security Documents occurring prior to the date hereof.

 CONTINUING VALIDITY. Except as expressly changed by this Agreement. the terms of the original obligation or obligations, including all
 agreements evidenced or securing the obligation(s). remain unchanged and in fu II force and effect. Consent by Lender to this Agreement does
 not waive Lender's right to strict performance of the obligation(s) as changed, nor obligate Lender to make any future change in terms. Nothing
 in this Agreement will constitute a satisfaction of the obligation(s). It is the intention of Lender to retain as liable parties all makers and
 endorsers of the original obligation(s), including accommodation parties, unless a party is expressly released by Lender in writing. Any maker or
 endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
 does not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the
 representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
 by it. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.


 PRIOR TO SIGNING THIS. AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT. BORROWER
 AGREES TO THE TERMS OF THE AGREEMENT.

 BORROWER:




                                  L.aaorPro. Ver. 17.2.10.037 Copr. O+H USA Corporation 1997, 2017.   All Righta Re.. rved.   ·OK C:\l.uerpro\CFJ\I.PL\020C.FC TR-82831 PR·2:40
